Citation Nr: 0213027	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  00-16 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from February 1968 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA), 
Regional Office (RO).


REMAND

On substantive appeal received in July 2000, the veteran 
indicated that he wanted to appear at a Travel Board hearing.  
In August 2000, the RO acknowledged receipt of the veteran's 
hearing request and asked him to clarify which type of 
hearing he desired.  By correspondence received in August 
2001, the veteran again indicated that he wanted to appear at 
a Travel Board hearing.  The veteran was scheduled to appear 
at such hearing on November 5, 2001, but the hearing was 
canceled.  The record also reflects that the hearing was 
rescheduled to be held on November 8, 2001, but the veteran 
failed to report.  On November 26, 2001, the veteran filed a 
motion for a new hearing date and asked to appear at a video 
conference hearing in lieu of a Travel Board hearing.  In 
September 2002, the veteran's motion for a video conference 
hearing was granted.  38 C.F.R. §§ 20.704(d), 20.705 (2001).  

The Board observes that the recently published regulations 
that are effective February 22, 2002, permit the Board to 
obtain evidence and cure procedural defects without 
remanding.  Nevertheless, they were not intended to preclude 
a remand where the appellant has requested a field hearing.  
See 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 20.1304).  See also 
Chairman's Memorandum No. 01-02-01 (January 29, 2002).

In light of the above, the case is REMANDED to the RO for the 
following action:

The veteran should be scheduled to appear 
at a video conference hearing with a 
member of the Board at the local RO.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


